Citation Nr: 0428625	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  94-48 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to service connection for the residuals of a 
head injury, to include headaches.

2.  Entitlement to service connection for the residuals of an 
injury to the left elbow, to include arthritis.

3.  Entitlement to an initial compensable rating for a 
service-connected scar over the right eye.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1972 to May 1974.  This matter comes properly before the 
Board of Veterans' Appeals (Board) and is originally on 
appeal from a March 1994 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Subsequently, the veteran has moved and the claims 
file is currently within the jurisdiction of the VA Regional 
office in Milwaukee, Wisconsin (RO).  

The issue involving rating the service-connected scar over 
the right eye is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The service medical records reveal a single complaint of 
left elbow pain in October 1973; x-ray examination was 
negative for fracture.

2.  The service medical records reveal that the veteran 
complained of injuring his left ear in an automobile accident 
in March 1974.  

3.  The service medical records do not reveal any complaints 
of, or treatment for headaches.  

4.  The service separation examination did not reveal any 
abnormalities of the head, upper extremities, or neurologic 
system.

5.  Private medical records reveal that the veteran required 
left tennis elbow release surgery in 1988.

6.  VA examination in September 1993 revealed diagnoses of 
traumatic arthritis of the left elbow and tension headaches.

7.  There is no competent medical evidence which links the 
current elbow or headache disabilities to the veteran's 
active military service.  

8.  The symptoms of left elbow pain during service were 
transitory in nature and resolved without residual 
disability.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include headaches, were 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

2.  The residuals of a left elbow injury, to include 
arthritis, were was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, the veteran filed his 
claims for service connection in 1994, which is before the 
VCAA became effective.  However, the RO did provide the 
veteran the required notice with respect to the issues on 
appeal in a letter dated May 2003.

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the veteran simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and afforded the veteran VA 
examinations to obtain the necessary medical evidence to rate 
the veteran's disability.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran alleges that he incurred multiple injuries during 
active service.  In a letter received at the RO in May 1994, 
the veteran claims that he experienced head injuries when he 
was beaten by military police with "Billy clubs" in the 
vicinity of Fort Dix, New Jersey.  However, in a letter 
received in April 1994 the veteran claimed he received head 
and body injuries when a "steam roller struck veterans [sic] 
by rolling over body and extremities in either 1973 - 1974 in 
Germany."  

In November 1994, the veteran submitted his substantive 
appeal on a VA Form 9.  In this document the veteran again 
alleged that he had been struck in the head with a Billy club 
my military police.  He also alleged that he had "additional 
trauma to my head when I was run over by the same automobile 
three times during February 1974 while stationed in  . . . 
Germany."  He also claimed he injured his left elbow in a 
fall during service in 1973.  He stated that he "chipped my 
elbow at this time and I went to doctor for an x-ray."  

The veteran's service medical records contain entrance and 
separation examination reports, and medical treatment records 
spanning the veteran's entire period of active service.  The 
service medical records do not reveal any complaints of, or 
treatment for, a head injury or headaches at any time during 
service.  However, they do reveal that he complained of 
injuring his left ear in an automobile accident in March 
1974.  The impression was a post-traumatic skin infection in 
the area of the left ear.  An October 1973 treatment record 
reveals a single complaint of left elbow pain in October 
1973.  The diagnosis was that the veteran sprained his left 
elbow approximately 2 weeks earlier and that x-ray 
examination was negative for fracture. 

A February 1974 service medical treatment record states that 
the veteran was "obliviously quite intoxicated (alcohol) 
admits to drinking since 1400 hours (12 hrs ago) tells the 
story of being run over by a car 3 times."  The veteran was 
alert, oriented, and ambulatory.  Examination revealed 
multiple abrasions but no fracture or other symptoms.  After 
observation overnight the veteran was alert with aches and 
pains and released to his quarters.  In March 1974, a 
separation examination of the veteran was conducted.  With 
the exception of a scar in the area of the right eyelid, the 
veteran's clinical evaluation was "normal," with no 
abnormalities noted by the examining physician.  
Specifically, no abnormalities of the head, upper 
extremities, or neurologic system were noted.  In a May 1974 
medical statement made just prior to discharge, the veteran 
complained that his "right shoulder cracks/left elbow acts 
up."  

Subsequent to service discharge, a private medical treatment 
record dated in July 1988 indicates that the veteran had 
complaints of discomfort in the left elbow with tenderness, 
numbness, and tingling.  The veteran reported a history of 
"injury to his left elbow in the United States Army with 
residual chip fractures in the left elbow."  X-ray 
examination reveals "old chip fracture or calcification in 
the anterior aspect of the left elbow capsule."  The 
diagnosis was lateral epicondylitis of the left elbow.  A 
private hospital record dated in December 1988 reveals that 
the veteran was diagnosed with "left tennis elbow, i.e. 
lateral epicchondrolytis" and required surgical left tennis 
elbow release.  At this point the Board notes that the 
service medical records contain the actual x-ray examination 
report when the veteran was treated for left elbow pain 
during service an that there was no x-ray evidence of any 
chip fracture at that time.  

In September 1993, a series of VA Compensation and Pension 
examinations of the veteran were conducted.  On neurologic 
examination, the veteran reported that "while in Germany in 
1973, he was very intoxicated and collapsed on a road on his 
way to barracks, while lying in the road was run over by a 
car which backed up and ran over him a second time and a 
third time."  He also reported a history of headaches dating 
back approximately six months.  Neurologic examination was 
unremarkable with no abnormalities noted on physical 
examination.  The diagnosis was tension variety headaches.  

On orthopedic examination, the veteran again recounted the 
story of having been run over by a car.  He also reported a 
post-service history of surgery to the left elbow.  Physical 
examination revealed tenderness of the left elbow, with 
crepitus and limitation of extension.  The accompanying x-ray 
examination reported arthritis of the left elbow, "probably 
due to prior trauma."  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).

In this case, the determinative elements presented by the 
claims are (1) whether the veteran had head and left elbow 
injuries during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disabilities 
are etiologically related to service.  Generally, competent 
medical evidence is required to meet each of the three 
elements.  However, for some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  The Board concludes that 
medical evidence is needed to lend plausible support for the 
second and third issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In the present case, the Board finds that all of the 
veteran's statements and reports to physicians with respect 
to his inservice injuries to lack credibility.  There are 
service medical records which do show that the veteran 
sustained abrasions, and that he sprained his left elbow.  
However, the veteran first made the assertion that he 
experienced a head injury when he was beaten by military 
police.  Then he made assertions that during service he was 
run over by an automobile which then stopped, backed up over 
him, then ran him over again, in essence running him over a 
total of three times.  In contrast, in other statements, the 
veteran indicates that it was a "steam-roller" that ran 
over him.  That the veteran, or any other person, could walk 
away from such an injury is inherently incredible.  

The preponderance of the evidence is against the veteran's 
claim for service connection for headaches and the residuals 
of a head injury.  While the veteran claims he received blows 
to the head, the service medical records do not show any 
complaints of, or treatment for, any headaches or head 
injuries during service.  While the 1993 VA examination 
diagnosed the veteran with tension headaches, he only 
reported a 6-month history of having them, and the examiner 
did not relate the veteran's headaches to military service or 
to any alleged inservice injury.  As such, service connection 
for headaches is denied.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a left elbow injury and 
arthritis of the left elbow.  The service medical records 
show that the veteran sprained his left elbow during service, 
and that on separation he reported that his left elbow "acts 
up."  However, x-ray examination during service was negative 
for fracture.  Private medical records reveal that in 1988, 
over a decade after service, x-ray evidence of an old chip 
fracture or calcification of the left elbow, and degenerative 
changes of the left elbow that required surgical release for 
left tennis elbow.  The 1993 VA examination diagnosed the 
veteran with traumatic arthritis of the left elbow.  However, 
there is no competent medical evidence of record which 
relates the veteran's current arthritis of the left elbow to 
the sprain during service, especially in light of service 
medical records which specifically show negative x-ray 
evidence of any fracture during service.  As such, service 
connection for a left elbow injury is denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the residuals of a head injury, to 
include headaches, is denied.  

Service connection for the residuals of an injury to the left 
elbow, to include arthritis, is denied.


REMAND

Service connection is in effect for a scar over the right eye 
and a noncompensable disability rating has been assigned 
under the provisions of Diagnostic Code 7800 for disfiguring 
scars of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).  The veteran claims that he 
warrants a disability rating in excess of that assigned.  
Recently the rating criteria for rating scars were changed.  
Compare 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003), with 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  The veteran 
has not been apprised of this change in the rating criteria.  
Accordingly, remand in required for to permit the RO to 
adjudicate the veteran's claim for an initial rating under 
the new regulations for the period subsequent to September 
2002, and to notify the veteran of this change.  

Review of the medical evidence of record indicates that the 
last VA examination of the veteran's service-connected scar 
over the right eye was approximately 10 years ago.  The Board 
acknowledges that the veteran failed to report for an 
examination scheduled in August 2003.  However, the Board 
finds that the veteran should once again be scheduled for an 
examination and is hereby informed that if he fails to report 
for the examination without good cause, his claim for an 
initial compensable evaluation for the scar over the right 
eye will be denied.  38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 

The case is remanded to the RO for the following development:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

2.  The veteran should be accorded the 
appropriate VA examination for scars of 
the head, face, and neck.  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected scar over the right 
eye.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  
Specifically, color photographs of the 
veteran's scar should be taken and the 
photos should be included with the 
examination report.  The examination 
should also address the length, the 
width, the surface contour of the scar, 
whether the scar is adherent, whether the 
scar is hypo- or hyperpigmented, the skin 
texture, whether the underlying soft 
tissue is missing, and whether the skin 
is indurated and inflexible.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  The report prepared 
should be typed.

3.  The veteran is hereby notified that it 
is his responsibility to report for 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for the 
VA examination without good cause will 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claim with 
consideration of the revised regulation.  
If any benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, to include the revised 
regulation and pertinent diagnostic codes, 
and the veteran should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



